DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claim 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,345,244. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device, as recited in both sets of claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12-14 recites the limitation "the structure" in line 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilling et al. (Lab on a Chip, 2013, IDS) (Schilling).
Regarding claim 1, Schilling discloses a test device configured for diagnostic testing (abstract), the device comprising:
a liquid inlet (Fig. 3A);
a flow path extending from said liquid inlet (Fig. 3B, page 629, par 4-5);
an optical readable medium, the medium comprising a pattern of spots of material arranged on a surface of the device, within the flow path (Fig. 3B, page 629, par 4-5), wherein the spots are arranged according to a bi-dimensional lattice and are located at positions corresponding to a subset of cells of the lattice, so as to form the pattern, wherein each cell of the subset of cells comprises one of the spots of material (Fig. 3B, page 629, par 4-5),
wherein the spots are of a first material and the device further comprises additional spots of a second material, wherein the spots and the additional spots are identical in appearance before exposure to a liquid to be used for the diagnostic testing (Fig. 3B), the first material and the second material have a substantially different solubility in the liquid to be used for the diagnostic testing, and the additional spots are located at positions corresponding to other cells of the lattice, distinct from the subset of cells (multiple assay are performed or a large array of test zones is used) (Fig. 3, page 629, par 4),
wherein after the diagnostic testing the optical readable medium displays the pattern of spots (Fig. 3C-H) and before the diagnostic testing the optical readable 
Schilling teaches that “If multiple assays are performed or a larger array of test zones is used, many more patterns can be achieved. The patterns of the results can be programmed in two different ways: (i) fluid flow can be controlled by changing the patterns of channels or the toner layers in the device so that the sample is only delivered to certain test zones and (ii) the reagents for the assays can be applied only in select test zones so that only those zones generate color changes.” (page 629, par 4). Since different testing regents are used in different subtest zone for different assays, it is more likely that the different reagents should have different solubility in a liquid to be used for said diagnostic testing.
As shown in Fig. 3B, in Schilling’s test card, the test card is has 16 gray square spots displayed before diagnostic testing, that is, 16 gray square spots are displayed on the test card; while after diagnostic testing, Schilling’s test card displays a different pattern of gray and color spots (Fig. 3C-H). Thus, Schilling teach a pattern of spots concealed within a pattern of spots and additional spots, and revealed by diagnostic testing, as claimed.
Regarding claim 2, Schilling discloses that wherein the flow path comprises reagents for enabling said diagnostic testing (page 630, par 0); and
the spots and the additional spots are located downstream the reagents with respect to the liquid inlet (page 630, par 0).
.
Regarding claim 3, Schilling discloses that wherein the flow path is a first flow path and said device comprises a second flow path extending from said liquid inlet (page 629, par 4).
Regarding claim 4, Schilling discloses that wherein the surface is a surface of a material impregnated with the reagents (page 629, par 4).
Regarding claim 5, Schilling discloses that wherein the device comprises one or more microchannels (page 629, par 4), wherein one of the one or more microchannels comprises the spots of material (page 629, par 4).

Regarding claim 8, Schilling discloses that wherein each of the spots comprises one or more of: dyes, pigments, liquid metals, liquid alloys, colloids, and proteins (glucose assay reagent contains proteins) (page 630, par 0).
Regarding claim 10, Schilling discloses that wherein a pitch between contiguous cells of the lattice is larger than or equal to 110 μm (Fig. 3).
Regarding claim 11, Schilling discloses that wherein the lattice comprises n x m cells, with each of n and m larger than or equal to 4 (Fig. 3).
Regarding claim 12, Schilling discloses that wherein two contiguous structures of the structures are separated by a gap, which, on average, is larger than 10 μm (Fig. 3).
Regarding claim 14, Schilling discloses that wherein an average in-plane dimension of the structures is larger than or equal to 100 μm, wherein the average in-plane dimension is measured parallel to an average plane of the surface (Fig. 3).
Regarding claim 15, Schilling discloses that wherein the device comprises a surface material that is one of the following materials: 
a polymer, silicon dioxide, glass, and cellulose (paper) (Fig. 1), and
the surface on which the flow path is formed is formed of the surface material (Fig. 3, page 629, par 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al. (Lab on a Chip, 2013, IDS) (Schilling) in view of Jospeh (US 2012/0122197, IDS).
Regarding claim 7, Schilling does not disclose that wherein said spots are inkjet spotted spots of material. However, Jospeh teaches that wherein said spots are inkjet spotted spots of material (par [0017]). Jospeh teaches that “Digital printing via inkjets enables a wide variety of printing patterns for a diverse product portfolio. It also enable; printing of different reagent formulations at different positions on the same strip” (par [0017]). At time of the filing it would have been obvious to one of ordinary skill in the art to use inkjet for deposit reagent in Schilling, in order to obtain a wide variety of printing patterns for a diverse product portfolio.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al. (Lab on a Chip, 2013, IDS) (Schilling) in view of Ephraim (US 4,878,588, IDS).
Regarding claim 9, Schilling does not disclose that wherein at least some of said spots comprise, each, a temperature-sensitive indicator. However, Ephraim discloses said spots comprise, each, a temperature-sensitive indicator (col. 4, lines 3-6). Since temperature affects the rate of chemical reaction, at time of the filing it would have been obvious to one of ordinary skill in the art to use spots comprise, each, a temperature-sensitive indicator, in order to monitor the temperature.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al. (Lab on a Chip, 2013, IDS) (Schilling).
Regarding claim 13, it would have been obvious to one of ordinary skill in the art to optimize the average depth of said structures by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797